Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Applicants’ claims, as allowed, require, in part, a “screen sharing session” framework between different client devices, where there is UI analysis to identify sensitive information and a related masking step to essentially conceal sensitive information as provided by one of the client devices with respect to the other client device, with the additional limiting feature of receiving primary and secondary user inputs from the respective client devices and determining chronological ordering for the user inputs and ranking of importance for the user inputs so that an order of operations is created based on the chronological ordering and ranking of importance for the user inputs.
The closest cited prior art of record features screen sharing aspects, or the like, but do not teach the ranking and ordering aspects as identified just above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174